EXHIBIT 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying interim Report on Form 10-Q of General Automotive Company for the three months ended September 30, 2010, I certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to my knowledge, that: the Interim Report on Form 10-Q of General Automotive Company for the three months ended September 30, 2010, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Interim Report on Form 10-Q for the three months ended September 30, 2010, fairly presents in all material respects, the financial condition and results of operations of General Automotive Company. /s/ Dan Valladao By:Dan Valladao Title:Chief Executive Officer November 22, 2010 /s/ Shawn Powell Joseph By: Shawn Powell Joseph Title: Chief Financial Officer November 22, 2010 18
